United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 Certification and Notice of Termination of Registration Under Section 12 (g) of the Securities Exchange Act of 1934 or Suspension of Duty to File Reports Under Sections 13 and 15 (d) of the Securities Exchange Act of 1934 Commission File Number: 333- Shawnlee Construction LLC 401(k) Plan (Exact name of registrant as specified in its charter) 2801 East Beltline, N.E., Grand Rapids, Michigan 49525 (616)364-6161 ( Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Plan Interests in the Shawnlee Construction LLC 401(k) Plan (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under Section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g‑4(a)(1) [ ] Rule 12g‑4(a)(2) [ ] Rule 12h‑3(b)(1)(i) [ ] Rule 12h‑3(b)(1)(ii) [ ] Rule 15d‑6 [X] Approximate number of holders of record as of the certification or notice date: [210] Pursuant to the requirements of the Securities Exchange Act of 1934, Shawnlee Construction LLC 401(k) Plan has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. SHAWNLEE CONSTRUCTION LLC 401(K) PLAN By: Shawnlee Construction LLC, Plan Administrator Date: January 15, 2010 By: /s/ Michael R. Cole Name: Michael R. Cole Title: Chief Financial Officer and Treasurer
